Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 are presented for examination.
Claims 6-10 are canceled without prejudice.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 recites the limitation "the size", “the trust window” and “the value” in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Shribman et al., (hereinafter Shribman) U.S. Pub. No. 2015/0067819. 

As to claim 1, Shribman teaches the invention as claimed, including a method performed in a transmitting terminal for delivering content in a peer-to-peer (P2P) network, the method comprising: 
receiving request for content from a client device); 
in response to receiving the delivery request, calculating a delivery probability of delivering the k-th chunk of the content to the requesting terminal (figs. 27, 29, par. 0247, 0261-0263, 0144-0148, 0443, 0603, 0609 –calculating bandwidth and/or RTT); and 
delivering the k-th chunk of the content to the requesting terminal based on the delivery probability (fig. 27, par. 0227, 0232-0233, 0245 –sending the requested content to the requesting client device). 

As to claim 3, Shribman teaches the invention as claimed, including the method of claim 1, wherein: 
the calculating the delivery probability of delivering the k-th chunk of the content to the requesting terminal (figs. 27, 29, par. 0247, 0261-0263, 0144-0148, 0443, 0603, 0609) comprises: 
receiving a blockchain transaction record of a blockchain network (par. 0473-0474), and 
calculating the delivery probability based on transaction information of the requesting terminal included in the blockchain transaction record (figs. 27, 29, par. 0247, 0261-0263, 0144-0148, 0443, 0603, 0609, 0477-0479). 

Shribman teaches the invention as claimed, including the method of claim 3, wherein the transaction information includes transmitting terminal information, receiving terminal information, transaction amount information (par. 0020, 0025, 0027, 0144-0145). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Shribman et al., (hereinafter Shribman) U.S. Pub. No. 2015/0067819, in view of Borgward U.S. Pub. No. 2005/0042983. 

As to claim 2, Shribman teaches the invention as claimed, including the method performed in a transmitting terminal for delivering content in a peer-to-peer (P2P) network, the method comprising: 
receiving a delivery request of a k-th chunk of the content from a requesting terminal (abstract, fig. 27, par. 0022-0023, 0179, 0226, 0245); 
in response to receiving the delivery request of the k-th chunk, calculating trustworthiness of the requesting terminal (par. 0045, 0162, 0179, 0548, 0696); 
determine the last chunk to be fully fetched is affected the total time required for the entire requested content.  In order to improve efficiency and reduce the content fetching latency, the last chunk is split into two equal-sized, or non-equally sized chunks, or splitting into more than two chunks and may now be allocated to a peer device using any allocation scheme or criteria (bandwidth/RTT)); 
receiving a delivery request for a k+1th chunk of the content or a delivery request for a k+L-1th chunk of the content from the requesting terminal  (par. 0536-0537); and 
in response to receiving the delivery request for the k+1th chunk of the content or the delivery request for the k+L-1th chunk of the content, delivering the k+1th chunk of the content or delivering the k+L-1th chunk of the content to the requesting terminal, wherein L is a positive number (par. 0010-0011); and
wherein the calculating the trustworthiness of the requesting terminal comprises: calculating the size of the trust window of the requesting terminal, wherein the size of the trust window of the requesting terminal is increasing proportionally to the value (par. 0045, 0162, 0179, 0548, 0696). 
However, Shribman does not explicitly teach the number of chunks received by the requesting terminal minus the number of the chunks for which the requesting terminal has not paid.  Borgward teaches the number of chunks received by the requesting terminal minus the number of the chunks for which the requesting terminal a further use of digital content is prevented if the sum to be paid which has been run up exceeds a specific threshold value).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Shribman and Borgward in order to provide an efficient system for distributing, billing and paying for digital media content (Borgward, par. 0001).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /THU HA T NGUYEN/            Primary Examiner, Art Unit 2444